Title: From Thomas Jefferson to Jones & Howell, 2 June 1807
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Messrs. Jones & Howell
                            
                            Washington June 2. 07.
                        
                        Yours of May 27. is recieved and I now supply the omission of my former letter by stating that it is double
                            rolled sheet iron which I have occasion for.
                        I have this moment recieved a letter from my workman at Monticello stating his want of the iron below
                            described. as this want is immediate, I should be glad you could put the iron on board the first vessel going to Richmond.
                            it will be sufficient, as I mentioned in my former letter, if the sheet iron goes on in July or August, as that will give
                            more time to select it clear of flaws. I salute you with friendship & respect.
                        
                            Th: Jefferson
                            
                        
                        
                            A mill spindle 5f—10I long.
                            5 Cwt of bar iron, the quality tough.
                            3. bundles of slit iron from Deck rod to ¾ I.
                        
                    